Opinions of the United
2006 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


7-28-2006

USA v. Mackie
Precedential or Non-Precedential: Non-Precedential

Docket No. 05-1919




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2006

Recommended Citation
"USA v. Mackie" (2006). 2006 Decisions. Paper 680.
http://digitalcommons.law.villanova.edu/thirdcircuit_2006/680


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2006 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                             NOT PRECEDENTIAL

                    UNITED STATES COURT OF APPEALS
                         FOR THE THIRD CIRCUIT


                                   No. 05-1919


                          UNITED STATES OF AMERICA




                                        v.

                                 ERIC MACKIE,

                                             Appellant.




                  On Appeal from the United States District Court
                     for the Eastern District of Pennsylvania
                              (D.C. No. 03-cr-00617)
                   District Judge: Honorable Legrome D. Davis




                  Submitted Under Third Circuit L.A.R. 34.1(a)
                                 June 9, 2006

           Before: AMBRO, FUENTES and NYGAARD, Circuit Judges.

                               (Filed July 28, 2006)




                            OPINION OF THE COURT


FUENTES, Circuit Judge.
       After his arrest and indictment for possession of a weapon by a convicted felon, Eric

Mackie sought suppression of the weapon on grounds that the weapon was seized in violation

of the Fourth Amendment and Terry v. Ohio, 392 U.S. 1 (1968). For the reasons that follow,

and substantially for the reasons expressed by the District Court in its Findings of Fact and

Conclusions of Law, we affirm the court’s denial of Mackie’s motion to suppress. We add

the following to underscore our agreement with the court’s decision.




                                       I. Background

       The circumstances leading to Mackie’s arrest are fairly straightforward. On March

16, 2003, Gregory Gillespie, and other members of the Narcotic Strike Force, set up a

surveillance near the intersection of Park and Pike Streets in North Philadelphia, a “high

crime area.” Emil Blackly, a drug dealer, was under surveillance by Gillespie. While

under surveillance, Blackly conducted what appeared to be two separate drug

transactions, one with Steven Tillery and one with Kenny Gilliard. In his transaction with

Tillery, Blackly first received money, then stepped behind a car and picked up a baggie,

which he then placed in his jacket pocket. From the baggie, Blackly handed Tillery

several objects later discovered to be packets of crack cocaine. Shortly after Tillery left

the scene, Blackly conducted his transaction with Gilliard. This transaction proved

similar: Blackly first received money, then gave Gilliard objects from the baggie in his

jacket pocket.



                                              2
       After Blackly’s transaction with Gilliard, defendant Mackie arrived and began

speaking with Blackly. Blackly reached towards the baggie in his jacket pocket, but upon

observing Blackly’s movement, Officer Gillespie, under the impression that Blackly was

executing another drug transaction, ordered his team of police officers to swarm the two

men. As Mackie attempted to flee the scene, the officers halted him and ordered him to

lay down. During the ensuing pat down search, the arresting officer felt what appeared to

be a handgun, reached in and retrieved a loaded .9 millimeter handgun. As a result,

Mackie was arrested and thereafter pled guilty to a one count indictment under

§ 922(g)(1).

       Mackie asserts that the District Court should have granted his motion to suppress

because the search that uncovered his firearm was unreasonable, in violation of his Fourth

Amendment rights. In support of this claim, Mackie makes two arguments. First, Mackie

argues that there was no probable cause to support the search of his body. Second, he

argues that there were no particularized and articulable facts causing the police to believe

that he was armed and dangerous so as to justify a frisk for weapons. For these reasons,

Mackie requests that the denial of his motion to suppress reversed and the case be

remanded for trial.1




       1
        “This Court reviews the District Court's denial of a motion to suppress for clear
error as to the underlying factual findings and exercises plenary review of the District
Court's application of the law to those facts.” United States v. Perez, 280 F.3d 318, 336
(3d. Cir. 2002). This Court has jurisdiction under 28 U.S.C. § 1291.

                                             3
                                        II. Analysis

       We believe that the police had probable cause to arrest Mackie, and pursuant to

Chimel v. California, 395 U.S. 752 (1969), grounds to search him. The Supreme Court

has recognized that probable cause is a “fluid concept,” not readily reducible to a “neat

set of legal rules.” Illinois v. Gates, 462 U.S. 213, 232 (1983). However, in the recent

case of Maryland v. Pringle, 540 U.S. 366, 371 (2003), the Court laid down two

guidelines for determining whether police have probable cause: 1) there must be a

reasonable ground for belief of guilt determined from the totality of the circumstances,

and 2) the belief of guilt must be particularized with respect to the individual searched.

Mackie argues that there was no reasonable ground to justify a search because his

transaction with Blackly was different from the earlier transactions with Tillery and

Gilliard. We cannot agree.

       The similarities among the three transactions, and the surrounding circumstances,

support Officer Gillespie’s belief that Mackie was taking part in a drug transaction. Not

only did the transaction between Mackie and Blackly occur in the same location as, and

only a few minutes after, Blackly’s earlier transactions, but just before the police

approached, Blackly reached toward the pocket from which he had previously produced

drugs. In light of Officer Gillespie’s expertise and experience,2 based on these


       2
        Officer Gillespie stated that he believed Mackie was involved in a drug
transaction because of his experience and belief of the background facts. App. at 27a. In
Ornelas v. United States, 517 U.S. 690, 699 (1996), the Supreme Court observed that “a

                                              4
observations alone, his suspicion that a third drug transaction might be taking place

provided reasonable grounds for an arrest. That the location of the transaction was a

“high crime area” further supports the reasonableness of the arrest, as does the fact that

Mackie attempted to flee as the police were approaching. See Carrol v. United States,

267 U.S. 132, 159-60 (1925) (noting that courts are bound to take notice of “public facts”

such as local criminal activity); Sibron v. New York 392 U.S. 40, 66 (1968) (observing

that fleeing the crime scene when approached by law enforcement officers is relevant in

determining if there are proper grounds for an arrest).

       On these facts, the police had probable cause to arrest Mackie for taking part in a

drug transaction. According to the Supreme Court in Chimel, “it is reasonable for the

arresting officer to search the person arrested in order to remove any weapons that the

latter might seek to use.” Chimel, 395 U.S. at 763. Under the facts and circumstances of

this case, the search of Mackie was incident to a lawful arrest and not in violation of his

constitutional rights. The District Court did not err in denying Mackie’s motion to

suppress.




                                      III. Conclusion



police officer views the facts through the lens of his police experience and expertise. The
background facts provide a context for the historical facts, and when seen together yield
inferences that deserve deference.” The deference we must afford Officer Gillespie under
Ornelas supports our conclusion that his belief that Mackie was involved in a drug
transaction was reasonable.

                                              5
      For the reasons stated above, we affirm the District Court’s denial of Mackie’s

motion to suppress evidence.




                                           6